Exhibit 10.1 EXECUTION VERSION Published CUSIP Number: Revolving Credit Advance CUSIP Number: Term Advance CUSIP Number: CREDIT AGREEMENT Dated as of July 8, 2011 among CRACKER BARREL OLD COUNTRY STORE, INC., as Borrower, THE SUBSIDIARY GUARANTORS NAMED HEREIN, as Guarantors, THE LENDERS, SWING LINE BANK AND ISSUING BANK NAMED HEREIN, BANK OF AMERICA, N.A. and SUNTRUST BANK, as Co-Syndication Agents REGIONS BANK, FIFTH THIRD BANK and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as Co-Documentation Agents and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint Bookrunners T A B L EO FC O N T E N T S SectionPage Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01 Certain Defined Terms 1 SECTION 1.02 Computation of Time Periods; Other Definitional Provisions 28 SECTION 1.03 Accounting Terms 28 SECTION 1.04 UCC Terms 28 SECTION 1.05 Rounding 28 SECTION 1.06 References to Agreement and Laws 28 SECTION 1.07 Times of Day 28 SECTION 1.08 Letter of Credit Amounts 28 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT 29 SECTION 2.01 The Advances and the Letters of Credit 29 SECTION 2.02 Making the Advances 30 SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit 32 SECTION 2.04 Repayment of Advances 33 SECTION 2.05 Termination or Reduction of the Commitments 35 SECTION 2.06 Prepayments 36 SECTION 2.07 Interest 38 SECTION 2.08 Fees 39 SECTION 2.09 Conversion of Advances 39 SECTION 2.10 Increased Costs; Changed Circumstances; Indemnity 40 SECTION 2.11 Payments and Computations 43 SECTION 2.12 Taxes 45 SECTION 2.13 Sharing of Payments, Etc. 48 SECTION 2.14 Use of Proceeds 49 SECTION 2.15 Defaulting Lenders 49 SECTION 2.16 Evidence of Debt 51 SECTION 2.17 Replacement of Lenders 52 ARTICLE III CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT 52 SECTION 3.01 Conditions Precedent to Effectiveness 52 SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal 56 SECTION 3.03 Determinations Under Section 3.01 56 ARTICLE IV REPRESENTATIONS AND WARRANTIES 56 SECTION 4.01 Representations and Warranties of the Loan Parties 56 ARTICLE V COVENANTS OF THE LOAN PARTIES 63 SECTION 5.01 Affirmative Covenants 63 SECTION 5.02 Negative Covenants 67 SECTION 5.03 Reporting Requirements 76 SECTION 5.04 Financial Covenants 79 i ARTICLE VI EVENTS OF DEFAULT 79 SECTION 6.01 Events of Default 79 SECTION 6.02 Actions in Respect of the Letters of Credit upon Default 82 ARTICLE VII THE AGENTS 82 SECTION 7.01 Appointment and Authority 82 SECTION 7.02 Rights as a Lender 83 SECTION 7.03 Exculpatory Provisions 83 SECTION 7.04 Reliance by the Administrative Agent 84 SECTION 7.05 Delegation of Duties 84 SECTION 7.06 Resignation of Administrative Agent 84 SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders 85 SECTION 7.08 No Other Duties, etc. 85 SECTION 7.09 Collateral and Guaranty Matters 85 SECTION 7.10 Secured Hedge Agreements and Secured Cash Management Agreements 86 ARTICLE VIII GUARANTY 86 SECTION 8.01 Guaranty; Limitation of Liability 86 SECTION 8.02 Guaranty Absolute 87 SECTION 8.03 Waivers and Acknowledgments. 88 SECTION 8.04 Payments Free and Clear of Taxes, Etc. 89 SECTION 8.05 Continuing Guaranty; Assignments 89 SECTION 8.06 Subrogation 89 SECTION 8.07 Guaranty Supplements 90 SECTION 8.08 Subordination 90 ARTICLE IX MISCELLANEOUS 91 SECTION 9.01 Notices 91 SECTION 9.02 Amendments, Waivers and Consents 93 SECTION 9.03 Expenses; Indemnity 94 SECTION 9.04 Right of Set Off 96 SECTION 9.05 Governing Law; Jurisdiction, Etc. 96 SECTION 9.06 Waiver of Jury Trial 97 SECTION 9.07 Reversal of Payments 97 SECTION 9.08 Injunctive Relief 97 SECTION 9.09 Accounting Matters 97 SECTION 9.10 Successors and Assigns; Participations 98 SECTION 9.11 Confidentiality SECTION 9.12 Performance of Duties SECTION 9.13 All Powers Coupled with Interest SECTION 9.14 Survival SECTION 9.15 Titles and Captions SECTION 9.16 Severability of Provisions SECTION 9.17 Counterparts; Integration; Effectiveness; Electronic Execution SECTION 9.18 Term of Agreement SECTION 9.19 USA PATRIOT Act SECTION 9.20 Independent Effect of Covenants SECTION 9.21 Inconsistencies with Other Documents ii SCHEDULES Schedule I
